[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 May 18, 2006
                               No. 05-15992                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 04-00435-CR-KOB-PWG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

CHARLES DEAN BRADLEY,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                                (May 18, 2006)

Before ANDERSON, BIRCH and HILL, Circuit Judges.

PER CURIAM:

     Alison Wallace, appointed counsel for Charles Dean Bradley in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bradley’s conviction and

sentence are AFFIRMED.




                                          2